       Case 1:18-cv-00161-JLS-LGF Document 23 Filed 02/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RICKY FRANKLIN                                              Case No.: 1:18-cv-00161-LJV

               Plaintiff,

vs.

BISON RECOVERY GROUP, INC.

               Defendant.


 DEFENDANT BISON RECOVERY GROUP, INC.’S OPPOSITION TO PLAINTIFF’S
                   SUMMARY JUDGMENT MOTION

       Defendant Bison Recovery Group, Inc (“Defendant”), by and through undersigned

counsel, and for the same reasons set forth in Defendant’s Fed. R. Civ. P. 56(d) Motion (Dkt. 22)

submits the following in opposition to Plaintiff Ricky Franklin’s Motion for Summary Judgment.

                               PRELIMINARY STATEMENT

       As noted in Defendant’s Fed. R. Civ. P. 56(d) Motion, Plaintiff’s Motion for Summary

Judgment is premature. (Dkt. 22). Plaintiff failed to engage in discovery prior to filing his

Summary Judgment Motion. In that regard, Defendant’s ability to defend itself against Plaintiff’s

Motion for Summary Judgment has been undermined. (Dkt. 22-2, 22-3).

       As a general rule, the party opposing a motion for summary judgment should be permitted

an adequate opportunity to complete discovery prior to consideration of the motion. See Trebor

Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989) (“the nonmoving party

must have “had the opportunity to discover information that is essential to his opposition” to the

motion for summary judgment”) Ben v. United States, 160 F. Supp. 3d 460, 470 (N.D.N.Y. 2016);

Schulz v. United States, Internal Revenue Serv., 2016 WL 10649270, at *5 (N.D.N.Y. May 6,



                                                1
       Case 1:18-cv-00161-JLS-LGF Document 23 Filed 02/14/20 Page 2 of 3




2016). Indeed, the purpose of Fed. R. Civ. P. 56(d) is to “shield a party against the entry

of summary judgment where it has not had an adequate opportunity to defend.” All Am. Tel. Co.,

Inc. v. AT & T Corp., 328 F. Supp. 3d 342, 358 (S.D.N.Y. 2018), appeal withdrawn, WL 9739272

(2d Cir. Dec. 28, 2018). Here, Plaintiff filed his Summary Judgment Motion three days after the

Scheduling Order was filed, prior to serving his responses to discovery and without submitting to

a deposition. (Dkt. 22-2). Accordingly, Defendant has not had any opportunity to evaluate the facts

central to Plaintiff’s claim or formulate a response to Plaintiff’s Motion for Summary Judgment.

       As explained more fully in Defendant’s Fed. R. Civ. P. 56(d) Motion, due to the procedural

posture of the case, Defendant submits the Court should deny Plaintiff’s Motion for Summary

Judgment as premature, or in the alternative, defer consideration of the motion until the close of

discovery before considering Plaintiff’s Motion for Summary Judgment.

                                        CONCLUSION

       For all the forgoing reasons described above and specifically identified in the attached

Declaration, Defendant Bison Recovery Group, Inc., respectfully requests that Plaintiff’s Motion

for Summary Judgment be denied as premature, or in the alternative, that this Court defer

consideration of the motion until the close of discovery before considering Plaintiff’s Motion for

Summary Judgment, together with such other and further relief as the Court deems just and proper.

Dated: February 14, 2020                     LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                             /s Brendan H. Little
                                             Brendan H. Little, Esq.
                                             Tessa R. Scott, Esq.
                                             Attorneys for the Defendant
                                             50 Fountain Plaza, Suite 1700
                                             Buffalo, NY 14202
                                             P: 716-853-5100
                                             F: 716-853-5199
                                             blittle@lippes.com
                                             tscott@lippes.com

                                                2
       Case 1:18-cv-00161-JLS-LGF Document 23 Filed 02/14/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the foregoing

Memorandum via the CM/ECF system, which should then send notification of such filing to all

counsel of record. A copy of the Memorandum was also sent by first class mail to Plaintiff Ricky

Franklin at:

       Ricky Franklin
       708 Brambling Way
       Stockbridge, GA 30281

                                                   /s Brendan H. Little
                                                   Brendan H. Little, Esq.




                                               3
